                      Case 19-50910-BLS               Doc 26      Filed 10/12/20        Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al.,1
                                                                             (Jointly Administered)
                                Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                               Adversary Proceeding
                                                                             Case No. 19-50910 (BLS)
                                         Plaintiff,

                              vs.

    IRA SERVICES TRUST COMPANY, CUSTODIAN
    FOR THE BENEFIT OF HAROLD L. LUSTIG IRA;
    HAROLD L. LUSTIG,

                                         Defendants.


                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Sharna Wilson, being duly sworn, depose and state:




1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.
                  Case 19-50910-BLS             Doc 26       Filed 10/12/20        Page 2 of 4




1.       I am a Case Manager with Epiq Class Action and Claims Solutions, Inc.,2 the claims and

noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue, New

York, New York 10017.

2.       On September 29, 2020 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

the Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge

Liquidation Trust, I caused a true and correct copy of the Entry of Default [Adv. Docket No. 22]

to be served by first class mail on the parties identified on Exhibit A and by email @

rindy@rindyyoga.com (Defendant Parties).3


                                                                /s/ Sharna Wilson
                                                                Sharna Wilson


    Sworn to before me this
    2nd day of October, 2020
    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




2
         Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
         The envelopes used for service on the parties on Exhibit A included a legend, which stated: “Important
         Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
         Managing or General Agent.”
Case 19-50910-BLS   Doc 26   Filed 10/12/20   Page 3 of 4




              EXHIBIT A
Case 19-50910-BLS   Doc 26   Filed 10/12/20   Page 4 of 4
